NUMBER 13-14-00412-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                IN RE CHARLES WILLIAMS


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

               Before Justices Rodriguez, Garza, and Benavides
                      Memorandum Opinion Per Curiam1

        Relator, Charles Williams, proceeding pro se, filed a petition for writ of mandamus

in the above cause on July 21, 2014, seeking: (1) release on bail, and (2) correction of

his judgment of conviction.          Relator was convicted of possession of a controlled

substance and sentenced to five years’ imprisonment.                    Relator did not appeal his

conviction; however, he currently has a petition for writ of habeas corpus pending in the

Texas Court of Criminal Appeals concerning the analysis of forensic evidence. Ex parte



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
Charles Williams, No. WR-77,382-03 (Tex. Crim. App.); see TEX. CODE CRIM. PROC. ANN.

art. 11.07 § 5 (West, Westlaw through 2013 3d C.S.). .

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). It is relator’s burden to

properly request and show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant

for a writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

In addition to other requirements, relator must include a statement of facts supported by

citations to “competent evidence included in the appendix or record,” and must also

provide “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record.” See generally TEX. R. APP. P. 52.3.

In this regard, it is clear that relator must furnish an appendix or record sufficient to support

the claim for mandamus relief. See id. R. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record). The petition for

writ of mandamus in this case fails to comply with these requirements.

       Although courts of appeals have jurisdiction in criminal matters, only the Texas

Court of Criminal Appeals has jurisdiction over matters related to final post-conviction

felony proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5; Padieu v. Ct. of

App. of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig. proceeding)



                                               2
(“It is well established that only the Court of Criminal Appeals possesses the authority to

grant relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction.”); Board of Pardons & Paroles ex rel. Keene v. Ct. of App. of Tx., Eighth Dist.,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (“Article 11.07 provides the exclusive means

to challenge a final felony conviction. Jurisdiction to grant post-conviction habeas corpus

relief on a final felony conviction rests exclusively with [the Court of Criminal Appeals].”).

The Court of Criminal Appeals' exclusive jurisdiction under article 11.07 does not

necessarily, however, divest the courts of appeals of jurisdiction to decide the merits of a

mandamus petition when the relator has no article 11.07 application pending.              See

Padieu, 392 S.W.3d at 117–18.

       The Court, having examined and fully considered the limited record presented, is

of the opinion that relator has not established that we possess jurisdiction over this original

proceeding. See Padieu, 392 S.W.3d at 117–18. Accordingly, relator’s petition for writ

of mandamus is dismissed for lack of jurisdiction. See TEX. R. APP. P. 52.8(a).


                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of July, 2014.




                                              3